Title: John Vaughan to Thomas Jefferson, 18 June 1817
From: Vaughan, John
To: Jefferson, Thomas


            
              
                 Dr sir
                Philad.
June 18th 1817
              
              Your favor of 7. is recieved & agreeably to your request I have Settled with Mr s: Girard & have paid ballance of his account $6666100—at your Debit acco. is enclosed—as desired I have purchased of him
              
                
                  
                  for 
                  265$
                  a 515/ fr 
                  producing
                  136475/ fr
                  order
                  Stephen Cathalan
                
                
                  & 
                  for
                  135$
                   "
                    "
                   6925.25
                   "
                  Debures Freres—
                
                
                  
                  $
                  400
                  
                  fs
                  2060—
                  
                  
                
              
               I have sent one of each under cover to them via N York & the letters you sent are gone with them—I send seconds from home, but want Copies of your orders, to forward.—I adressed a line to each of the houses.—I advised that we had commenced printing a Volume, & that any Communication from you would be  highly  acceptable—D: B. S Barton left all his Indian Vocabularies to the Antiqn Socy Massachussets—can you Send me a list of those sent by you of Lewis & Clarkes that I may try to get them before the other goes—Your letter to M Correa mentions them, but does not describe them or give the number
              
                I remain Yours &c
                Jn Vaughan
              
            
            
              PS
              a few Books hence sent by M Warden they were in a box left at Ghent when our Consul was there—The box was adressed to M Short
            
          